         Case 1:19-cv-00868-JL Document 11 Filed 08/29/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE



Conservation Law Foundation

    v.                              Civil No. 19-cv-868-JL

US Army Corps of Engineers,
et al.



          PROCEDURAL ORDER:      PRELIMINARY INJUNCTION HEARING

     On September 6, 2019, at 9:30 a.m., the court shall hold a
hearing on the plaintiff’s request for a temporary restraining
order against the defendants’ planned tests of the construction
method for the challenged electric transmission line.

     On or before 2:00 p.m. on September 5, 2019, the defendants
shall file their objection and opposition to the plaintiff’s
request for temporary relief.

     On or before 11:59 p.m. on September 4, 2019, the parties
shall jointly file:

    •       a single timeline setting forth all pertinent dates,
            times, and events, in whatever visual format the
            parties jointly choose (in other words, the parties
            need not comply with Local Rule 5.1(a) with respect to
            the timeline);

    •       a single Statement of Agreed Facts followed by
            separately-filed Statements of Disputed Facts. The
            disputed facts are not an invitation to advocacy
            (i.e., "The plaintiff can not establish irreparable
            harm because.....” or "There is a strong likelihood of
            success on the merits because....”). The parties
            should simply list facts they intend to establish at
            the hearing, or which they contend will not be
            established at the hearing.
        Case 1:19-cv-00868-JL Document 11 Filed 08/29/19 Page 2 of 3



     On or before 2 p.m. on September 5, 2019, each party shall
file:

    •     a witness list;

    •     an exhibit list; and

    •     proposed findings of fact and rulings of law.

    Counsel shall confer (preferably in person, or else by

telephone) in a good-faith effort to identify all areas of

agreement and to make the statement of facts and timeline as

comprehensive as possible, so that open court testimony can focus

on matters truly in dispute.      Counsel are expressly discouraged

from simply “recycling” factual statements submitted in previous

pleadings, motions, or other filings in this case.

    Counsel shall confer before the hearing to identify all

areas of agreement and disagreement as to the admissibility of

each exhibit.

    On or before 5 p.m. on September 5, 2019, the plaintiff

shall file a proposed order in compliance with Rule 65 and Local

Rule 65.1.   The order shall specifically address the amount of

the bond, if any, under Rule 65(c).



    SO ORDERED.


                                  ____________________________
                                  Joseph N. Laplante
                                  United States District Judge
                                     2
         Case 1:19-cv-00868-JL Document 11 Filed 08/29/19 Page 3 of 3




Dated:     August 29, 2019

cc:   Jeremy David Eggleton, Esq.
      Nathanial Burr Morse, Esq.
      Wilbur A. Glahn, III, Esq.
      Barry Needleman, Esq.




                                      3
